     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 1 of 11 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF
     TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
 6
     Phone: 323-306-4234
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   mgeorge@toddflaw.com
     abacon@toddflaw.com
 9   Attorneys for Plaintiff
10
                        UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
13   ELIZA SEDAGHATFAR,                        Case No.:
     individually, and on behalf of all
14   others similarly situated,                CLASS ACTION
15                 Plaintiff,                  COMPLAINT FOR DAMAGES
                                               AND INJUNCTIVE RELIEF
16                          v.                 PURSUANT TO THE
                                               TELEPHONE CONSUMER
17                                             PROTECTION ACT, 47 U.S.C. §
     ZARIFIAN, INC.; PIRAN                     227, ET SEQ.
18   ZARIFIAN; BAO FOOT SPA; and
     DOES 1 through 10, inclusive, and         JURY TRIAL DEMANDED
19
     each of them,
20
                   Defendants.
21
22                                     INTRODUCTION
23         1.     ELIZA SEDAGHATFAR              (“Plaintiff”) bring this Class Action
24
     Complaint for damages, injunctive relief, and any other available legal or equitable
25
     remedies, resulting from the illegal actions of Zarifian, Inc.; Piran Zarifian; Bao
26
     Foot Spa, (“Defendants”), in negligently contacting Plaintiff on Plaintiff’s cellular
27
     telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227
28



                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 2 of 11 Page ID #:2




 1   et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows
 2   upon personal knowledge as to herself and her own acts and experiences, and, as
 3   to all other matters, upon information and belief, including investigation conducted
 4   by their attorneys.
 5
           2.     The TCPA was designed to prevent calls and messages like the ones
 6
     described within this complaint, and to protect the privacy of citizens like Plaintiff.
 7
     “Voluminous consumer complaints about abuses of telephone technology – for
 8
     example, computerized calls dispatched to private homes – prompted Congress to
 9
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
10
           3.     In enacting the TCPA, Congress intended to give consumers a choice
11
     as to how creditors and telemarketers may call them, and made specific findings
12
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
13
14
     not universally available, are costly, are unlikely to be enforced, or place an

15   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this

16   end, Congress found that
17
                  [b]anning such automated or prerecorded telephone calls to the home,
18
                  except when the receiving party consents to receiving the call or when
19                such calls are necessary in an emergency situation affecting the health
20                and safety of the consumer, is the only effective means of protecting
                  telephone consumers from this nuisance and privacy invasion.
21
22   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
23   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
24   purpose).
25         4.     Congress also specifically found that “the evidence presented to the
26   Congress indicates that automated or prerecorded calls are a nuisance and an
27
     invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
28
     Mims, 132 S. Ct. at 744.


                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 3 of 11 Page ID #:3




 1         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 2   TCPA case regarding calls to a non-debtor similar to this one:
 3
 4                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 5
                  Act curtails the use of automated dialers and prerecorded messages to
 6                cell phones, whose subscribers often are billed by the minute as soon
 7                as the call is answered—and routing a call to voicemail counts as
                  answering the call. An automated call to a landline phone can be an
 8                annoyance; an automated call to a cell phone adds expense to
 9                annoyance.
10         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
11         6.     The Ninth Circuit recently affirmed certification of a TCPA class case
12   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
13   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
14                                  JURISDICTION AND VENUE
15         7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
16   a resident of California, seeks relief on behalf of a Class, which will result in at
17   least one class member belonging to a different state than that of Defendants, a
18
     California companies and an individual doing business within and throughout
19
     California. Plaintiff also seeks $1,500.00 in damages for each call in violation of
20
     the TCPA, which, when aggregated among a proposed class in the thousands,
21
     exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
22
     diversity jurisdiction and the damages threshold under the Class Action Fairness
23
     Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
24
           8.     Venue is proper in the United States District Court for the Central
25
26
     District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendants are

27   subject to personal jurisdiction in the County of Los Angeles, State of California.

28                                            PARTIES



                                  CLASS ACTION COMPLAINT
                                             -3-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 4 of 11 Page ID #:4




 1         9.     Plaintiff is, and at all times mentioned herein was, a natural person
 2   and citizen and resident of the State of California. Plaintiff is, and at all times
 3   mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
 4         10.    Defendant ZARIFIAN, INC., and at all times mentioned herein was,
 5
     a hospitality company, and is therefore a “person” as defined by 47 U.S.C. §
 6
     153(39).
 7
           11.    Defendant PIRAN ZARIFIAN, and at all times mentioned herein was,
 8
     an individual, and is therefore a “person” as defined by 47 U.S.C. § 153(39).
 9
           12.    Defendant; BAO FOOT SPA, is, and at all times mentioned herein
10
     was, a personal care services company, and is therefore a “person” as defined by
11
     47 U.S.C. § 153(39).
12
           13.    The above named Defendants, and its subsidiaries and agents, are
13
14
     collectively referred to as “Defendants.” The true names and capacities of the

15   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

16   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
17   names. Each of the Defendants designated herein as a DOE is legally responsible
18   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
19   Complaint to reflect the true names and capacities of the DOE Defendants when
20   such identities become known.
21         14.    Plaintiff is informed and believes that at all relevant times, each and
22   every Defendant was acting as an agent and/or employee of each of the other
23   Defendants and was acting within the course and scope of said agency and/or
24   employment with the full knowledge and consent of each of the other Defendants.
25
     Plaintiff is informed and believes that each of the acts and/or omissions complained
26
     of herein was made known to, and ratified by, each of the other Defendants.
27
                                  FACTUAL ALLEGATIONS
28



                                  CLASS ACTION COMPLAINT
                                             -4-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 5 of 11 Page ID #:5




 1           15.   At all times relevant, Plaintiff was a citizen of the County of Los
 2   Angeles, State of California. Plaintiff is, and at all times mentioned herein was, a
 3   “person” as defined by 47 U.S.C. § 153(39).
 4           16.   Defendants are, and at all times mentioned herein were, a “person,” as
 5
     defined by 47 U.S.C. § 153(39).
 6
             17.   At all times relevant Defendants conducted business in the State of
 7
     California and in the County of Los Angeles, within this judicial district.
 8
             18.   In or about October 25 of 2018, Plaintiff received an unsolicited text
 9
     messages from Defendant on her cellular telephone, number ending in -6811.
10
             19.   During this time, Defendant began to use Plaintiff’s cellular telephone
11
     for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
12
     via text messages, including a text message sent to and received by Plaintiff on or
13
14
     about October 25, 2018 from Defendant’s phone number, (310) 340-6933.

15           20.   On October 25, 2018, Plaintiff received a text from Defendant that

16   read:
17                       Thanks for visiting BAO Foot
18                       Spa – Beverly Hills. Based on
19                       this visit, how likely would
20                       you be to recommend us?
21                       Reply 0-10 (best). STOP to
22                       end msgs
23           21.   These text message placed to Plaintiff’s cellular telephone were
24   placed via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone
25
     dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by
26
     47 U.S.C. § 227 (b)(1)(A).
27
28



                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 6 of 11 Page ID #:6




 1         22.      The telephone number that Defendants, or their agents, called was
 2   assigned to a cellular telephone service for which Plaintiff incurs a charge for
 3   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 4         23.      These telephone calls constituted calls that were not for emergency
 5
     purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
 6
           24.      Plaintiff was never a customer of Defendants’ and never provided her
 7
     cellular telephone number Defendants for any reason whatsoever. Accordingly,
 8
     Defendants and their agent never received Plaintiff’s prior express consent to
 9
     receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
10
           25.      This telephone call by Defendants, or its agents, violated 47 U.S.C. §
11
     227(b)(1).
12
                                 CLASS ACTION ALLEGATIONS
13
14
           26.      Plaintiff brings this action on behalf of herself and on behalf of and all

15   others similarly situated (“the Class”).

16         27.      Plaintiff represents, and is a member of, the Class, consisting of all
17   persons within the United States who received any unsolicited text messages from
18   Defendants which text message was not made for emergency purposes or with the
19   recipient’s prior express consent within the four years prior to the filing of this
20   Complaint.
21         28.      Defendants and their employees or agents are excluded from the
22   Class. Plaintiff does not know the number of members in the Class, but believes
23   the Class members number in the hundreds of thousands, if not more. Thus, this
24   matter should be certified as a Class action to assist in the expeditious litigation of
25
     this matter.
26
           29.      Plaintiff and members of the Class were harmed by the acts of
27
     Defendant in at least the following ways: Defendant, either directly or through their
28
     agents, illegally contacted Plaintiff and the Class members via their cellular

                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 7 of 11 Page ID #:7




 1   telephones by using marketing and text messages, thereby causing Plaintiff and the
 2   Class members to incur certain cellular telephone charges or reduce cellular
 3   telephone time for which Plaintiff and the Class members previously paid, and
 4   invading the privacy of said Plaintiff and the Class members. Plaintiff and the
 5
     Class members were damaged thereby.
 6
           30.    This suit seeks only damages and injunctive relief for recovery of
 7
     economic injury on behalf of the Class, and it expressly is not intended to request
 8
     any recovery for personal injury and claims related thereto. Plaintiff reserves the
 9
     right to expand the Class definition to seek recovery on behalf of additional persons
10
     as warranted as facts are learned in further investigation and discovery.
11
           31.    The joinder of the Class members is impractical and the disposition of
12
     their claims in the Class action will provide substantial benefits both to the parties
13
14
     and to the court. The Class can be identified through Defendants’ records or

15   Defendants’ agent’s records.

16         32.    There is a well-defined community of interest in the questions of law
17   and fact involved affecting the parties to be represented. The questions of law and
18   fact to the Class predominate over questions which may affect individual Class
19   members, including the following:
20          a)    Whether, within the four years prior to the filing of this Complaint,
21                Defendant or their agents sent any text messages to the Class (other
22                than a message made for emergency purposes or made with the prior
23                express consent of the called party) to a Class member using any
24                automatic dialing system to any telephone number assigned to a
25
                  cellular phone service;
26
            b)    Whether Plaintiff and the Class members were damaged thereby, and
27
                  the extent of damages for such violation; and
28



                                    CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 8 of 11 Page ID #:8




 1          c)       Whether Defendants and their agents should be enjoined from
 2                   engaging in such conduct in the future.
 3         33.       As a person that received at least one marketing and text message
 4   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
 5
     typical of the Class. Plaintiff will fairly and adequately represent and protect the
 6
     interests of the Class in that Plaintiff has no interests antagonistic to any member
 7
     of the Class.
 8
           34.       Plaintiff and the members of the Class have all suffered irreparable
 9
     harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
10
     action, the Class will continue to face the potential for irreparable harm. In
11
     addition, these violations of law will be allowed to proceed without remedy and
12
     Defendants will likely continue such illegal conduct. Because of the size of the
13
14
     individual Class member’s claims, few, if any, Class members could afford to seek

15   legal redress for the wrongs complained of herein.

16         35.       Plaintiff has retained counsel experienced in handling class action
17   claims and claims involving violations of the Telephone Consumer Protection Act.
18         36.       A class action is a superior method for the fair and efficient
19   adjudication of this controversy. Class-wide damages are essential to induce
20   Defendants to comply with federal and California law. The interest of Class
21   members in individually controlling the prosecution of separate claims against
22   Defendants are small because the maximum statutory damages in an individual
23   action for violation of privacy are minimal. Management of these claims is likely
24   to present significantly fewer difficulties than those presented in many class claims.
25
           37.       Defendants have acted on grounds generally applicable to the Class,
26
     thereby making appropriate final injunctive relief and corresponding declaratory
27
     relief with respect to the Class as a whole.
28
                                    FIRST CAUSE OF ACTION

                                    CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 9 of 11 Page ID #:9




 1    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 2                                47 U.S.C. § 227 ET SEQ.
 3          38.   Plaintiff incorporates by reference all of the above paragraphs of this
 4   Complaint as though fully stated herein.
 5
            39.   The foregoing acts and omissions of Defendants constitute numerous
 6
     and multiple negligent violations of the TCPA, including but not limited to each
 7
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
 8
            40.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 9
     seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
10
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
11
            41.   Plaintiff and the Class are also entitled to and seek injunctive relief
12
     prohibiting such conduct in the future.
13
14
                                SECOND CAUSE OF ACTION

15                   KNOWING AND/OR WILLFUL VIOLATIONS OF THE

16                      TELEPHONE CONSUMER PROTECTION ACT
17                                47 U.S.C. § 227 ET SEQ.
18          42.   Plaintiff incorporates by reference all of the above paragraphs of this
19   Complaint as though fully stated herein.
20          43.   The foregoing acts and omissions of Defendants constitute numerous
21   and multiple knowing and/or willful violations of the TCPA, including but not
22   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
23   seq.
24          44.   As a result of Defendant’s knowing and/or willful violations of 47
25
     U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
26
     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
27
     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
28



                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 10 of 11 Page ID #:10




 1         45.    Plaintiff and the Class are also entitled to and seek injunctive relief
 2   prohibiting such conduct in the future.
 3                                 PRAYER FOR RELIEF
 4         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
 5
     Class members the following relief against Defendant:
 6
                 FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
 7
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
 8
            As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 9
              Plaintiff seeks for herself and each Class member $500.00 in statutory
10
              damages, for each and every violation, pursuant to 47 U.S.C. §
11
              227(b)(3)(B).
12
            Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
13
14
              conduct in the future.

15          Any other relief the Court may deem just and proper.

16               SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
17                         THE TCPA, 47 U.S.C. § 227 ET SEQ.

18          As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
19            Plaintiff seeks for herself and each Class member $1500.00 in statutory
20            damages, for each and every violation, pursuant to 47 U.S.C. §
21            227(b)(3)(B).
22          Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
23            conduct in the future.
24          Any other relief the Court may deem just and proper.
25
26
27
     ///
28
     ///

                                  CLASS ACTION COMPLAINT
                                            -10-
     Case 2:20-cv-11269-SB-AS Document 1 Filed 12/11/20 Page 11 of 11 Page ID #:11




 1                                     TRIAL BY JURY
 2         46.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
 6   Dated: December 11, 2020                              Respectfully submitted,
 7
 8                                     THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10
                                                               By: /s/ Todd M. Friedman
11                                                             TODD M. FRIEDMAN, ESQ.
12
                                                                ATTORNEY FOR PLAINTIFF

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -11-
